Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Clinton County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
The correction officer’s misbehavior report and his testi*579mony were based on his firsthand observations that petitioner refused a direct order and possessed a weapon and any questions of credibility were for the Hearing Officer to resolve (see, Matter of Hernandez v LeFevre, 150 AD2d 954, lv denied 74 NY2d 615). Under the circumstances, the determination of guilt is supported by substantial evidence and therefore must be upheld (see, Matter of De Torres v Coughlin, 135 AD2d. 1068, lv denied 72 NY2d 801). Furthermore, there is no merit to petitioner’s claim that the misbehavior report provided him with insufficient notice of the specifics of the charges against him (see, Matter of Vogelsang v Coombe, 105 AD2d 913, affd 66 NY2d 835).
Determination confirmed, and petition dismissed, without costs. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.